DETAILED ACTION
This action is responsive to the following communications: Original Application filed on September 28, 2020. The National Stage Entry requirements were accepted on February 8, 2021.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending in this case. Claims 1 and 5 are the independent claims. Claims 1-8 are rejected.

Priority



This application is a National Stage Entry of PCT/KR2018/003755, filed on March 30, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  
On page 7, lines 21-23, the Specification recites “…a service application (hereinafter referred to as ‘service application’) that check information on the IoT devices…” This should recite “…a service application (hereinafter referred to as ‘service application’) that checks information on the IoT devices…”
Appropriate correction is required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following were not properly marked:
BLUETOOTH (page 5, line 21; page 6, line 15, page 7, line 3)
WIBRO (page 5, line 21)
LORA (page 5, line 22; page 6, line 16)
SIGFOX (page 5, line 22)
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

independent claims 1 and 5 recite capturing and registering a “posture of the user terminal.” A review of the specification fails to provide a definition for this term, reciting only that the posture can be determined using at least one of “a geomagnetic sensor, an acceleration sensor, a gyroscope sensor, and a motion sensor,” and further that using such sensors is a known technique. (see Specification, page 7). However, without a definition of “posture,” the claim is rendered indefinite because each of those sensors measure different characteristics of a device.
	Accordingly, independent claims 1 and 5 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome these rejections, the Examiner recommends defining “posture,” but is cautioned against the inclusion of new matter. For the purposes of examination, “posture” is interpreted as the user terminal’s alignment (e.g., orientation or angle) with respect to the particular IoT device at the time the image of the IoT device is captured.

	Dependent claims 3 and 7 recite “…and when the posture of the user terminal is within a posture range determined based on the posture of the user terminal matched and registered with the selected IoT device.” This is a relative term that fails to provide sufficient explanation to one of ordinary skill in the art of what the posture range, and therefore being within a posture range, means. See MPEP 2173.05(b). This is related to the issues associated with the lack of a definition of posture in the independent claims. As described in the Specification and claims, it appears that this is intended to recite a threshold of some sort, similar to the position range, so that the user terminal (or virtual representation, thereof) is “close enough” to the position and posture registered when the IoT device was initially captured. But without a definition for posture, and without any guidance as to what the “posture range” is intended to be, the claims have no definite meaning to one of ordinary skill in the art.
dependent claims 3 and 7 are rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome these rejections, the Examiner recommends providing additional clarity for posture and the threshold for being within the “posture range,” but is cautioned against the inclusion of new matter. For the purposes of examination, being “within a posture range” is interpreted as being within a small threshold of the user terminal’s alignment at the time the image of the IoT device is captured, such as 5%.

	Dependent claims 2, 4, 6, and 8 are rejected solely due to their dependence on a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0184550 A1, filed by Hennessey et al., on May 7, 2014, and published on July 3, 2014 (hereinafter Hennessey), in view of U.S. Patent Application Publication No. 2011/0138285 A1, filed by Kou et al., on December 3, 2010, and published on June 9, 2011 (hereinafter Kou).

With respect to independent claim 1, Hennessey discloses an Internet of Things (IoT) device control method using virtual reality and augmented reality, comprising: Hennessey discloses system for managing devices using augmented reality (see Hennessey, abstract).
By a user terminal, capturing an image of a real space that includes therein one or more IoT devices; Hennessey discloses capturing an image of a real space that includes at least one IoT device (see Hennessey, Fig. 9; see also, Hennessey, paragraphs 0054 [describing the tracking system of Fig. 1 where the environment can comprise a real world location, including devices within the location, such as a device or light switch, that can be controlled], 0056 [objects in the environment are registered and labelled], 0064 [the environment tracking module obtains 
When capturing the image, matching and registering at least one of a position and a posture of the user terminal with an IoT device selected by a user; Hennessey discloses matching and registering at least a position of the terminal with respect to the IoT device (see Hennessey, Fig. 9; see also, Hennessey, paragraphs 0068-0069 [environment can be captured by a scene camera to identify objects and their positions, assign labels to objects, and tag objects]; see also, Hennessey, paragraphs 0054, 0056, 0064, and 0066, described supra).
Hennessey fails to expressly disclose displaying a control screen for the selected IoT device when the user terminal satisfies a condition, wherein the condition is determined by using at least one of the position and the posture of the user terminal matched and registered with the selected IoT device.
	However, Kou teaches presenting a control panel for the selected device when the selected IoT device is within range of the user terminal (see Kou, Figs. 2C, 4A-I, 7, and 8; see also Kou, paragraphs 0034 [showing a user wearing a head-mounted display (HMD) and controlling a device via a virtual interface panel], 0037 [describing Fig. 2C, where a TV is controlled, and so a virtual input panel is presented with options for channel selection and volume control is displayed via the HMD], 0049-0053 [describing the interactions of Figs. 4A-I, in which a user operates a virtual control panel to control a particular device (A/C, TV, lamp, robot)], 0056 [controlling an intelligent home where each smart appliance is equipped with a signal transmitter and sensing module to allow for remote control], 0058-0059 [when devices are detected (e.g., within range), the virtual input panel is displayed via the HMD to the user allowing the user to control the selected device; if multiple devices are detected, multiple input 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hennessey and Kou before him before the effective filing date of the claimed invention, to modify the method of Hennessey to incorporate presenting a virtual control panel for the selected device when the user is within range of the device, as taught by Kou. One would have been motivated to make such a combination because this permits a user to control a device without needing to be in physical contact with the device, as taught by Kou (see Kou, paragraph 0006 [“However, in such application, besides sometimes requiring an additional stylus…the electronic device itself is a physical operation controller, and a unique feature thereof is only that a virtual operation device…and display information are displayed on a same screen window.”]).
	Hennessey, as modified by Kou, further teaches controlling the selected IoT device according to a user input received through the control screen.
	Kou further teaches operating the device via inputs entered on the virtual control panel (see Kou, Figs. 2C, 4A-I, 7, and 8; see also Kou, paragraphs 0037, 0049-0053, 0058-0059, and 0066-0067, described supra).

With respect to dependent claim 2, Hennessey, as modified by Kou, teaches the IoT device control method according to claim 1, as described above.
	Kou further teaches the method wherein the condition is satisfied when the user terminal is positioned within a position range determined based on the position of the registered user terminal that is matched and registered with the selected IoT device.
	Kou further teaches operating the device via inputs entered on the virtual control panel (see supra, claim 1).

With respect to dependent claim 4, Hennessey, as modified by Kou, teaches the IoT device control method according to claim 1, as described above.
	Kou further teaches the method, further comprising, 
When a position and a viewpoint of a user in a virtual space in which the one or more IoT terminals are disposed correspondingly to the real space satisfy the condition, displaying a control screen for the selected IoT device in the virtual space; Kou further teaches operating the device via inputs entered on the virtual control panel, including in a virtual space (see Kou, Figs. 2C, 4A-I, 7, and 8; see also Kou, paragraphs 0037, 0049-0053, 0058-0059, and 0066-0067, described supra, claim 1).
Controlling the selected IoT device according to a user input received through the control screen displayed in the virtual space; Kou further teaches operating the device via inputs entered on the virtual control panel, including in a virtual space (see Kou, Figs. 2C, 4A-I, 7, and 8; see also Kou, paragraphs 0037, 0049-0053, 0058-0059, and 0066-0067, described supra, claim 1).

Independent claim 5, and its respective dependent claims 6 and 8, recite an Internet of Things (IoT) device control system using virtual reality and augmented reality, comprising: a user terminal configured to capture an image of a real space that includes therein one or more IoT devices; and a server configured to perform the method of independent claim 1, and its respective dependent claims 2 and 4. Accordingly, independent claim 5, and its respective dependent claims 6 and 8, are rejected under the rationales used to reject independent claim 1, and its respective dependent claims 2 and 4.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessey, in view of Kou, further in view of U.S. Patent Application Publication No. 2013/0314443 A1, filed by Grassick on May 14, 2013, and published on November 28, 2013 (hereinafter Grassick).

With respect to dependent claim 3, Hennessey, as modified by Kou, teaches the IoT device control method according to claim 1, as described above.
	Kou further teaches the method wherein the condition is satisfied, when the user terminal is positioned within a position range determined based on the position of the registered user terminal matched and registered with the selected IoT device…
	Kou further teaches operating the device via inputs entered on the virtual control panel (see Kou, Figs. 2C, 4A-I, 7, and 8; see also Kou, paragraphs 0037, 0049-0053, 0058-0059, and 0066-0067, described supra, claim 1).
Hennessey and Kou fail to further teach the method …when the posture of the user terminal is within a posture range determined based on the posture of the user terminal matched and registered with the selected IoT device.
	However, Grassick teaches an augmented reality environment in which a current or new image of the environment is compared with pose characteristics of a reference image related to a user’s mobile device (see Grassick, paragraphs 0018 [definition of pose as a combination of location and orientation of an object], 0020 [definition of current image as a real-time capture], 0025 [definition of a reference image as associated with a location and orientation], 0026-0027 [definitions of image feature and reference image feature, as a subset of the image that is distinguishable from the image as a whole], 0041-0047 [describing the process of Fig. 1, for determining the pose of the mobile device and comparing it to a reference image], 0052 [the location and orientation of the current image is compared with the reference image related to the location of the mobile device within the AR scene to provide a real-time and accurate determination of the pose of the mobile device], 0062-0064 [using a Kalman filter and sensor readings (accelerometer, gyroscope, magnetometer) to determine the real-time pose of the device], and 0076 [by correlating current image and reference images, the mobile device may be more precisely aligned within the AR environment]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hennessey, Kou, and Grassick before him before the effective filing date of the claimed invention, to modify the method of Hennessey, as modified by Kou, to incorporate storing a reference image, including posture information, as taught by Grassick, in order to use it as a baseline reference against later images. One would have been motivated to make such a combination because this solves the 

Dependent claim 7 recites an Internet of Things (IoT) device control system using virtual reality and augmented reality, comprising: a user terminal configured to capture an image of a real space that includes therein one or more IoT devices; and a server configured to perform the method of dependent claim 3. Accordingly, dependent claim 7 is rejected under the rationales used to reject dependent claim 3, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2005/0190972 A1 (Registering initial pose information of a camera when capturing an image so as to replicate the pose at a later time to ensure alignment with previous captures).
U.S. Patent Application Publication No. 2012/0154557 A1 (Recognition of real-world objects captured from video data, and determination of the intent of a user to control particular devices; includes enhancement of objects of interest and diminish appearance of objects of non-interest).
U.S. Patent Application Publication No. 2013/0156266 A1 (Recognition of real-world objects captured from video data, and determines the functionality of each object).
U.S. Patent Application Publication No. 2014/0132484 A1 (Head-mounted display presents augmented reality scene allowing for user modification of the scene).
U.S. Patent Application Publication No. 2014/0168262 A1 (AR environment display and management using priority to determine overlay positions).
U.S. Patent Application Publication No. 2015/0161476 A1 (Matching image features with reference features, such as position, orientation, with respect to a global coordinate system).
U.S. Patent Application Publication No. 2015/0310664 A1 (AR based management of a smart environment using object registration and localization based on beacons).
U.S. Patent Application Publication No. 2016/0034039 A1 (Controlling objects in an augmented reality environment by segmenting the environment into regions and using free-space gestures).
U.S. Patent Application Publication No. 2017/0032114 A1 (User authentication on a device by comparing a live image with a reference image to determine if it is the same user).
U.S. Patent Application Publication No. 2017/0061696 A1 (VR display capturing information about real-world objects in the VR field of view and overlaying information about the objects within the VR environment as overlays).
U.S. Patent Application Publication No. 2017/0180489 A1 (Providing services related to an IoT device).
U.S. Patent Application Publication No. 2018/0181199 A1 (Tracking objects within a 3D tracking system coupled with VR display system).
U.S. Patent Application Publication No. 2018/0365479 A1 (User authentication method using fingerprint imaging by determining similarity to reference images based on pose).
U.S. Patent Application Publication No. 2019/0037173 A1 (US application of KR 10-2017-0091913 from IDS).
The English translation of the Written Opinion of the International Searching Authority for PCT/KR2018/003755 has been provided. See PTO-892.
Additionally, machine translations of several of the Foreign Patent references submitted on the IDS are provided. See PTO-892.

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173